Dissenting Opinion by
Judge Colins:
I dissent. The majority, in its opinion, has confused the legal role of a “limited partner” versus that of a “general partner.” The application for sales, use, and hotel occupancy license, which was admitted as P-1 in the court below, clearly indicates that Mr. Bradley’s involvement in the enterprise was that of a “limited partner.” As such, Mr. Bradley is entitled to the presumption that he was a bona fide limited partner and entitled to all of the legal rights inuring thereto. The Bureau never notified Mr. Bradley, as an individual, of the proposed assessment and subsequent lien, even though it had his home address, as is reflected in all of the documents relating to the case.
The majority has even stated that “we believe that this type of notice is sufficient to support the lien entered against Bradley as a limited partner” (emphasis added). However, the majority then refuses to accept the horn-book law that a limited partner’s liability is merely limited to the extent of the partner’s capital contribution. See Section 531 of the Uniform Limited Partnership Act, 59 Pa. C. S. §531; Northampton Valley Constructors, Inc. v. Horne-Lang Associates, 310 Pa. Superior Ct. 559, 456 A.2d 1077 (1983); Gast v. Petsinger, 228 Pa. Superior Ct. 394, 323 A.2d 371 (1974); Freedman v. Tax Review Board *333of the City of Philadelphia, 212 Pa. Superior Ct. 442, 243 A.2d 130 (1968), aff’d per curiam, 434 Pa. 282, 258 A.2d 323 (1969).
It is uncontested that the trial court found (page 2 of its opinion) that “the facts essential for our review are that Bradley had entered into a partnership agreement, as a limited partner, with Patrick J. McKelvey ...” and.goes on to state that Mr. Bradley testified that he was a limited partner only. This statement was supported by all of the testimony of record and every document introduced by the Bureau. Therefore, once Mr. Bradley produced testimony as to his limited partner status, the burden should have then shifted to the Commonwealth to prove that Mr. Bradley was not a bona fide, limited partner. The Commonwealth simply failed to present evidence, even though it could have very easily obtained the appropriate certification from the Department of State.
Essential rules of fairness mandate that the Commonwealth be governed by the same rules of evidence as private litigants. To do otherwise would establish this Court as a general ombudsman for the Commonwealth, rather than an impartial tribunal.
Furthermore, as a matter of public policy, the ramifications of this opinion will make it extremely difficult to obtain the necessary financing to continue the economic renaissance in the Commonwealth’s major cities, since the limited partnership arrangement is the preferred investment vehicle for the development of commercial real estate.
The majority’s reliance on 61 Pa. Code §35.1(d)(3) is totally misplaced, as it is the partnership which is the “person” referred to in the regulation. The egregiousness of this injustice is further compounded by the fact that Mr. Bradley never signed the application for the sales tax license. Mr. Bradley’s name was supplied by McKelvey, *334gratuitously, under a section entitled “Information of Owners, Individuals, Partners, Corporate Officers.”
At the hearing before the trial court, appellant merely sought to be allowed to have an opportunity to argue his case on the merits before the Board of Appeals. It is apparent from a reading of the transcript that the trial court and the attorney representing the Bureau misunderstood the nature of the limited partnership, as can be seen from the following discourse which appears on page 27 of the transcript:
THE COURT: Well, if its a limited partnership then he [Bradley] is bound by any notice to the general partners.
Mr. Prenote I agree with that.
That simply is not the law. Furthermore, the majority in its opinion has not cited any authority to say that it is. By affirming a $27,974.21 tax lien upon an individual, with no proof of personal notice to that individual, we are perpetuating a great injustice.
The liens should be stricken, the decision of the trial court vacated, and the matter remanded for further proceedings with directions that the Bureau personally notify appellant if it seeks that Mr. Bradley be assessed personally.